Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 2/8/2019, claims priority to U.S. Provisional Application 62/627,823, filed 2/8/2018, which is now abandoned (see Notice of Abandonment dated 10/16/2018).  Therefore, the effective filing date of claims 15, 7-12,14 is 2/8/2019.  Regardless of whether or not the provisional application was abandoned, claims 1-5, 7-12,14 are directed to subject matter that was introduced for the first time in the instant application.  The provisional application does not provide details of the pacifier ball other than the pacifier ball comprises a ball as a base and four nipples extending from the base.  Therefore, the earliest disclosure for the subject matter of claims 1-5, 7-12,14 and thus the effective filing date for the subject matter of is 2/8/2019.
	
Specification
The amendment to the specification filed 2/26/2021 obviates the previous objections.  Those objections are hereby withdrawn.

Drawings
The cancellation of claims 6 and 13 in the amendment filed 2/26/2021 obviate the previous drawing objections. Those objections are hereby withdrawn.

Claim Objections
The amendments to the claims filed 2/26/2021 obviates the previous claim objections.  Those objections are hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means (generic placeholder) for separably joining said first hemispherical member to said second hemispherical member (functional language without structural modifier) in claims 1, 7 and 14.  The “means for separably joining” is discussed on page 9 of the specification, lines 18-page 10, line 20.
claims 1 and 14.  The “means for equalization of air pressure” is discussed on page 10 of the specification, lines 21-page 11, line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-5, 7-12, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Knifong (US 2005/0251211) and Weston et al (US 9744104).  
Knifong discloses a geometrically shaped pacifier having multiple nipples (120) extending a removable ([0024]) geometric base (140).  The cubed base is disclosed as being able to be other geometric shapes ([0012]).  The pacifier contains holes (144) on the base for equalization of pressure.  The nipples each extend from a face of the cube such that the infant is only suckling on one nipple at a time.  The nipples are provided in diametric pairs (3 pairs) extending through the centerline of the base and defining a common plane.  The common plane of each pair is perpendicular to another pair (Fig. 2).

However, the prior art of record does not disclose or fairly suggest either singly or combination the claimed pacifier ball of claims 1 and 7 and the method of using a pacifier ball in claim 14.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771